Broyles, J.
A prosecution for the violation of a municipal ordinance, punishable by fine or imprisonment, is a criminal case within the meaning of section 6153 of the Civil Code, requiring that “in all criminal cases, the bill of exceptions shall be tendered and signed within twenty days from the rendition of the decision.” Barnett v. City of Atlanta, 109 Ga. 166 (34 S. E. 322) ; Porter v. State, 124 Ga. 302 (52 S. E. 283, 2 L. R. A. (N. S.) 730) ; Pearson v. Wimbish, 124 Ga. 709 (52 S. E. 571, 4 Ann. Cas. 501). In the instant case, it appearing from the face of the bill of exceptions that the judgment complained of was rendered on October 17, 1914, and that the bill of exceptions was not tendered until November 10 (certified by the judge of the superior court on November 12, 1914), the writ of error must be ' Dismissed.